Title: To Alexander Hamilton from Isaac Sherman, 5 September 1796
From: Sherman, Isaac
To: Hamilton, Alexander


New York, September 5, 1796. “I have defered troubling you with a detail relative to the property which Mrs Sherman (my wife) claims in this city.… I am fully satisfied, in my own mind, that Mrs Sherman (my wife) has a clear title to a lot in this city, situate in Liberty Street, between Nassau Street and Broadway, primarily derived from Richard Ashfield deceased, who was her grandfather.… This lot lay vacant many years. A blackmith’s shop was erected thereon by Mr. Clilend, about five or Six years ago; who now is in possession of it. Judge Richard Morris had, it seems, prior possession thereof, and was the person who permitted Mr. Cliland to erect the blacksmith’s Shop aforementioned thereon, and gave him, the said Cliland possession of said lot; but afterwards tried to dispossess him, and could not; because Mr. Cliland having, by some means, discovered, that Judge Richd. Morris had no legal claim thereto.… I sincerely wish that such means may be used as your wisdom shall dictate, to reinstate the proper Heirs in their right.… Mrs. Sherman can shew, I believe, that the legal right to the lot … is solely vested [in] Her.”
